                         4:20-cv-04007-SLD-JEH # 71            Page 1 of 3
                                                                                                        E-FILED
                                                                       Wednesday, 21 April, 2021 11:36:39 AM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS

   JAYLAN BUTLER,                                )
                                                 )
                   Plaintiff,                    )
                                                 )
           v.                                    )       Case No. 4:20-cv-04007-SLD-JEH
                                                 )
   TRAVIS STAES, East Moline Police              )
   Officer, in his individual capacity;          )
   ETHAN BUSH, Hampton Police Officer,           )
   in his individual capacity; JACK              )
   ASQUINI, Rock Island County Sheriff’s         )
   Deputy, in his individual capacity;           )
   JASON PEÑA, Rock Island County                )
   Sheriff’s Deputy, in his individual           )
   capacity; and JOHN DOES 1 and 2,              )
   unknown law enforcement officers, in          )
   their individual capacities,                  )
                                                 )
                    Defendants.                  )



        STIPULATED DISMISSAL WITH PREJUDICE OF CLAIMS BETWEEN
          PLAINTIFF JAYLAN BUTLER AND DEFENDANT ETHAN BUSH


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Jaylan Butler and Defendant Ethan

Bush (collectively “the Parties”) stipulate to the entry of an Order dismissing all claims and

defenses made by Plaintiff Jaylan Butler against Defendant Ethan Bush in this action, with

prejudice. The Parties further stipulate and agree that each Party shall bear its own fees, costs and

expenses of this case


          Stipulated and agreed to this 21st day of April, 2021, by:



Dated: April 21, 2021                                 /s/ Leslie Kuhn-Thayer
                                                      One of Plaintiff’s Attorneys



                                                 1
                        4:20-cv-04007-SLD-JEH # 71    Page 2 of 3




 Kara L. McCall                               Karen A. Sheley
 Leslie Kuhn-Thayer                           Rachel Murphy
 Shalyn Caulley                               Rick Mula
 Bridget L. Murphy                            Elizabeth Jordan
 SIDLEY AUSTIN LLP                            Roger Baldwin Foundation of ACLU, Inc.
 One South Dearborn Street                    150 N. Michigan Ave., Ste. 600
 Chicago, Illinois 60603                      Chicago, IL 60601
 Telephone: (312) 853-7000                    Telephone: (312) 201-9740
 Facsimile: (312) 853-7036                    Facsimile: (312) 201-9760



Dated: April 21, 2021                         /s/ Dominick L. Lanzito
                                              Defendant’s Atty. for Hampton Police Dept.

                                              Dominick L. Lanzito
                                              Peterson, Johnson & Murray Chicago, LLC
                                              200 West Adams, Suite 2125
                                              Chicago, IL. 60606
                                              (312) 782-7150
                                              dlanzito@pjmchicago.com




                                          2
                      4:20-cv-04007-SLD-JEH # 71          Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that I served STIPULATED DISMISSAL WITH PREJUDICE OF CLAIMS
BETWEEN PLAINTIFF JAYLAN BUTLER AND DEFENDANT ETHAN BUSH on April
21, 2021, by electronic mail and by mailing a copy by United States mail, first class postage
prepaid, addressed for delivery to the following:


Dominick L. Lanzito
Miguel E. Larios
Peterson, Johnson & Murray Chicago, LLC
200 West Adams, Suite 2125
Chicago, IL 60606
Telephone: (312) 782-7150
dlanzito@pjmchicago.com
Attorney for Ethan Bush

Patricia Castro
Kathy L. Swett
Assistant State’s Attorney
1317 3rd Avenue-2nd Floor
Rock Island, IL 61201
castrop@co.rock-island.il.us
Swettk@co.rock-island.il.us
Attorney for Jack Asquini and Jason Peña

John E. Remus
Timothy M. Feeney
McCarthy, Callas & Feeney, P.C.
329 18th Street, Suite 100
Rock Island, IL 61201
Telephone: (309) 788-2800
Fax: (309) 793-4090
jremus@mcfe-law.com
tfeeney@mcfe-law.com
Counsel for Defendant Travis Staes


                                                  /s/ Leslie Kuhn-Thayer
                                                  Leslie Kuhn-Thayer




                                             3
